Exhibit 10.2

 

NEITHER THE SECURITIES REPRESENTED BY THIS AGREEMENT NOR THE SHARES ISSUABLE
UPON EXERCISE HEREOF HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“1933 ACT”) OR THE SECURITIES LAWS OF ANY STATE. NEITHER THE SECURITIES
REPRESENTED HEREBY MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED NOR
MAY THE SHARES BE ISSUED UPON EXERCISE UNLESS SUCH SECURITIES AND SHARES ARE
REGISTERED UNDER THE 1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR THE
COMPANY RECEIVES AN OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH SALE,
TRANSFER, PLEDGE OR ISSUANCE IS EXEMPT FROM REGISTRATION.

 

UTEK CORPORATION

 

INCENTIVE STOCK OPTION AGREEMENT

 

THIS INCENTIVE STOCK OPTION AGREEMENT (the “Agreement”), is made as of the
             day of              by and between UTEK Corporation, a Delaware
corporation (the “Company”), and                                              
(“Optionee”).

 

R E C I T A L

 

Pursuant to the 1999 Stock Option Plan (the “Plan”) of the Company, the Board of
Directors of the Company or a committee to which administration of the Plan is
delegated by the Board of Directors (in either case, the “Administrator”) has
authorized the granting to Optionee of an incentive stock option to purchase the
number of shares of Common Stock of the Company specified in Paragraph 1 hereof,
at the price specified therein, such option to be for the term and upon the
terms and conditions hereinafter stated.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the promises and of the undertakings of the
parties hereto contained herein, it is hereby agreed:

 

1. Number of Shares; Option Price. Pursuant to said action of the Administrator,
the Company hereby grants to Optionee the option (“Option”) to purchase, upon
and subject to the terms and conditions of the Plan,              shares of
Common Stock of the Company (“Shares”) at the closing price on the
issuance/grant date of this Agreement per share, which was $            
(“Exercise Price”).

 

Page 1 of 5



--------------------------------------------------------------------------------

2. Term. This Option shall become exercisable on the effective date of the
offering and shall expire on the day before the fifth (5th) anniversary of the
date this option becomes exercisable (the “Expiration Date”) unless such Option
shall have been terminated prior to that date in accordance with the provisions
of the Plan or this Agreement. The term “Affiliate” as used herein shall have
the meaning as set forth in the Plan.

 

3. Shares Subject to Exercise. Shares subject to exercise shall be 25% of such
Shares on and after the date hereof, 50% of such Shares on and after the first
anniversary of the date hereof, 75% of such Shares on and after the second
anniversary of the date hereof and 100% of such Shares on and after the third
anniversary of the date hereof. All Shares shall thereafter remain subject to
exercise for the term specified in Section 2 hereof. Notwithstanding any
provision to the contrary, if Optionee’s employment or other Agreement is
terminated (i) by the Company the vesting of all Shares shall be prorated and
this Option shall become exercisable with respect to those shares that have
vested, as provided in Section 6 hereof. In the event of either (i) above,
Optionee’s sole remedy under this Agreement shall be the right to purchase the
Shares as provided in this Agreement.

 

4. Method and Time of Exercise. The Option may be exercised in whole or in part,
by written notice delivered to the Company at its principal executive office
stating the number of shares with respect to which the Option is being
exercised, together with this option and a check or money order made payable to
the Company in the amount of the exercise price and any withholding tax, as
provided under Paragraph 5 hereof.

 

Upon exercise by Optionee of less than all of this Option prior to the
Expiration Date, the Company shall issue a like Option for the number of Shares
then remaining issuable upon exercise of this Option. Not less than 100 shares
may be purchased at any one time unless the number purchased is the total number
purchasable under such Option at the time. Only whole shares may be purchased.

 

5. Tax Withholding. In the event that this Option shall lose its qualification
as an incentive stock option, as a condition to exercise of this Option, the
Company may require Optionee to pay over to the Company all applicable federal,
state and local taxes which the Company is required to withhold with respect to
the exercise of this Option.

 

6. Exercise on Termination of Employment. If for any reason other than death or
permanent and total disability, Optionee ceases to be employed by the Company or
any of its Affiliates (such event being called a “Termination”), this Option (to
the extent then exercisable) may be exercised in whole or in part at any time
within three months of the date of such Termination, but in no event after the
Expiration Date; provided, however, that if such exercise of this Option would
result in liability for Optionee under Section 16(b) of the Securities Exchange
Act of 1934, then such three-month period automatically shall be extended until
the tenth day following the last date upon which Optionee has any liability
under Section 16(b), but in no event after the Expiration Date. If Optionee dies
or becomes permanently and totally disabled (as

 

Page 2 of 5



--------------------------------------------------------------------------------

defined in the Plan) while employed by the Company or an Affiliate or within the
period that this Option remains exercisable after Termination, this Option (to
the extent then exercisable) may be exercised, in whole or in part, by Optionee,
by Optionee’s personal representative or by the person to whom this Option is
transferred by devise or the laws of descent and distribution, at any time
within six months after the death or six months after the permanent and total
disability of Optionee, but in no event after the Expiration Date. In the event
this Option is treated as a nonqualified stock option, then and to that extent,
“employment” would include service as a director or as a consultant. For
purposes of this Paragraph 6, Optionee’s employment shall not be deemed to
terminate by reason of sick leave, military leave or other leave of absence
approved by the Administrator, if the period of any such leave does not exceed
90 days or, if longer, if Optionee’s right to reemployment by the Company or any
Affiliate is guaranteed either contractually or by statute.

 

7. Nontransferability. This Option may not be assigned or transferred except by
will, qualified domestic relations order or by the laws of descent and
distribution, and may be exercised only by Optionee during his lifetime and
after his death, by his personal representative or by the person entitled
thereto under his will or the laws of intestate succession.

 

8. Optionee Not a Shareholder. Optionee shall have no rights as a shareholder
with respect to the Common Stock of the Company covered by this Option until the
date of issuance of a stock certificate or stock certificates to him upon
exercise of this Option. No adjustment will be made for dividends or other
rights for which the record date is prior to the date such stock certificate or
certificates are issued.

 

9. No Right to Employment. Nothing in the Option granted hereby shall interfere
with or limit in any way the right of the Company or of any of its Affiliates to
terminate Optionee’s employment or consulting at any time, nor confer upon
Optionee any right to continue in the employ of, or consult with, the Company or
any of its Affiliates.

 

10. Modification and Termination. The rights of Optionee are subject to
modification and termination in certain events as provided in Sections 3.8 and
3.15 of the Plan.

 

11. Restrictions on Sale of Shares. Optionee represents and agrees that, upon
his exercise of this Option, in whole or in part, unless there is in effect at
that time under the Securities Act of 1933 a registration statement relating to
the Shares issued to him, he will acquire the Shares issuable upon exercise of
this Option for the purpose of investment and not with a view to their resale or
further distribution, and that upon each exercise thereof he shall furnish to
the Company a written statement to such effect, satisfactory to the Company in
form and substance. Optionee agrees that any certificates issued upon exercise
of this Option may bear a legend indicating that their transferability is
restricted in accordance with applicable state or federal securities law. Any
person or persons entitled to exercise this Option under the provisions of
Paragraphs 5 and 6 hereof

 

Page 3 of 5



--------------------------------------------------------------------------------

shall, upon each exercise of this Option under circumstances in which Optionee
would be required to furnish such a written statement, also furnish to the
Company a written statement to the same effect, satisfactory to the Company in
form and substance.

 

12. Plan Governs. This Agreement and the Option evidenced hereby are made and
granted pursuant to the Plan and are in all respects limited by and subject to
the express terms and provisions of the Plan, as it may be construed by the
Administrator. It is intended that this Option shall qualify as an incentive
stock option as defined by Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and this Agreement shall be construed in a manner which
will enable this Option to be so qualified. Optionee hereby acknowledges receipt
of a copy of the Plan.

 

13. Notices. All notices to the Company shall be addressed to the Chief
Financial Officer at the principal executive office of the Company, and all
notices to Optionee shall be addressed to Optionee at the address of Optionee on
file with the Company or its subsidiary, or to such other address as either may
designate to the other in writing. A notice shall be deemed to be duly given if
and when enclosed in a properly addressed sealed envelope deposited, postage
prepaid, with the United States Postal Service. In lieu of giving notice by mail
as aforesaid, written notices under this Agreement may be given by personal
delivery to Optionee or to the Chief Financial Officer (as the case may be).

 

14. Sale or Other Disposition. Optionee understands that, under current law,
beneficial tax treatment resulting from the exercise of this Option will be
available only if certain requirements of the Code are satisfied, including
without limitation, the requirement that no disposition of Shares acquired
pursuant to exercise of this Option be made within two years from the grant date
or within one year after the transfer of Shares to him or her. If Optionee at
any time contemplates the disposition (whether by sale, gift, exchange, or other
form of transfer) of any such Shares, he or she will first notify the Company in
writing of such proposed disposition and cooperate with the Company in complying
with all applicable requirements of law, which, in the judgment of the Company,
must be satisfied prior to such disposition. In addition to the foregoing,
Optionee hereby agrees that before Optionee disposes (whether by sale, exchange,
gift, or otherwise) of any Shares acquired by exercise of this Option within two
years of the grant date or within one year after the transfer of such Shares to
Optionee upon exercise of this Option, Optionee shall promptly notify the
Company in writing of the date and terms of the proposed disposition and shall
provide such other information regarding the Option as the Company may
reasonably require immediately before such disposition. Said written notice
shall state the date of such proposed disposition, and the type and amount of
the consideration to be received for such Shares by Optionee in connection
therewith. In the event of any such disposition, the Company shall have the
right to require Optionee to immediately pay the Company the amount of taxes (if
any) which the Company is required to withhold under federal and/or state law as
a result of the granting or exercise of the Option and the disposition of the
Shares.

 

Page 4 of 5



--------------------------------------------------------------------------------

15. 40 Act Compliance. Notwithstanding the foregoing, for as long as the Company
is a registered business development company under the Investment Company Act of
1940, as amended (1940) this option shall comply with the provisions of the 1940
Act, and any provision of this Agreement not in compliance with the 1940 Act
will be considered null and void.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

UTEK CORPORATION By:  

 

--------------------------------------------------------------------------------

    Carole R. Wright, CPA     Chief Financial Officer

 

Page 5 of 5